Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A for the species of cancers listed in claim 2 which include breast cancer, polymorphic glioblastoma, pancreatic cancer, and ovarian cancer.
Species B for the species which further modifies the chimeric antigen receptor (CAR) from claims 9 and 10 which includes:
a suicide protein comprising an amino acid sequence of SEQ ID NO: 4, and the suicide protein is linked to the C-terminus of the costimulatory domain; and
a 2A peptide, wherein the 2A peptide links the HLA-G receptor and the costimulatory domain

. The species are independent or distinct because Species A is to cancer from different organs which comprise different tissue. Species B is to two distinct modifications of the CAR concerning the linkage to the costimulatory domain. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  These distinct species would require a separate search in the art since they do not appear to overlap in scope for the previously cited reasons.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

/THANE UNDERDAHL/           Primary Examiner, Art Unit 1699